Citation Nr: 1753455	
Decision Date: 11/21/17    Archive Date: 12/01/17

DOCKET NO.  12-24 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for left shoulder degenerative arthritis and rotator cuff (left shoulder disability).  


REPRESENTATION

Appellant represented by:	Ralph J. Bratch, Attorney at Law


ATTORNEY FOR THE BOARD

L. Baskerville, Counsel 






INTRODUCTION

The Veteran served on active duty in the Army from September 1982 to July 1987.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  

In December 2014, the Board referred the matter of entitlement to a total disability rating based on individual unemployability (TDIU) for extraschedular consideration.  In a July 2017 rating decision, the RO granted entitlement to TDIU, effective June 17, 2010 (the entire period on appeal).  This grant constitutes a full grant of the benefits sought and therefore that matter is no longer on appeal. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In December 2014, the Board remanded the matter to obtain a medical opinion regarding the etiology of the Veteran's left shoulder disability.  Specifically, the Board found that the December 2010 VA examination was inadequate for adjudication purposes because the examiner did not address the November 2010 VA opinion issued by Dr. L. or the Veteran's ongoing complaints of pain and discomfort since service.  On remand, the Board requested the examiner to specifically address this evidence.  The Veteran was afforded another VA examination in May 2016.  However, the examiner did not address the November 2010 VA opinion or indicate whether consideration was given to the Veteran's lay statements regarding continuity of symptoms since service.  Therefore, the Board finds that a remand is necessary to obtain an addendum medical opinion which addresses the lay reports, new treatment records and provides a thorough rationale for all opinions reached.  See Stegall v. West, 11 Vet. App. 268 (1998)

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum opinion from the May 2016 VA examiner (or an appropriate medical professional).  The Veteran's electronic claims file, including a copy of this remand, must be made available to the examiner for review in connection with the opinion.  If the examiner feels another examination is necessary, another examination should be scheduled.  The examiner is requested to review the claims file and offer an opinion as to the following:

Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's left shoulder disability condition began in or is related to service.

The December 2014 Board remand requested that the examiner specifically address the November 2010 VA treatment note which indicated that the Veteran was diagnosed with bilateral rotator cuff tears "consistent and most likely the result of 1984 crush injury during military activity," and the Veteran's lay reports of continuity of symptoms since service.  The May 2016 examination report did not comply with those instructions.  Additionally, supporting rationale must be given for all opinions.  

Also, as part of the "Rationale Summary," the May 2016 examiner wrote "there is not enough substantive chronological evidence from medical providers . . . to link the Veteran's claim/theory of significant injury and ongoing disability of the left shoulder in [service]."  The rationale for an examiner's opinion must not be based solely on the absence of treatment records during and after service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007); (an examination must consider lay evidence of in-service incurrence or continuity of symptomatology since service).  

Please provide a complete explanation for all opinions reached.

2.  Ensure the development outlined above has been accomplished, that the examination report is adequate, and then arrange for any additional development indicated.  Then, readjudicate the claims on appeal.   If the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and her representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




